DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 9, 10, 19, 20, 22-38, 40-46 have been canceled. Claims 47-51 have been added. Claims 1-8, 11-18, 21, 39, 47-51 are pending. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 11-18, 21, 39, 47-51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 is drawn to a rodent whose genome comprises a loss of function mutation in an endogenous rodent Slc39a5 gene at an endogenous rodent Slc39a5 locus. 
The claim encompasses any naturally occurring loss of function or a genetic modification that causes a loss of function. 
The claim encompasses any mouse, rat, vole, squirrel, beaver, guinea, hamster, groundhog, capybara, gerbil, chinchilla, et al. 
The claim encompasses a rodent with any loss of function mutation in an endogenous Slc39a5 gene that allows the wild-type phenotype to persist or that causes an altered phenotype. 
The claim encompasses a heterozygous or homozygous mutation. 
The specification is limited to creating a genetically modified mouse whose genome comprises a homozygous deletion of exons 1 and 2 of an endogenous Slc39a5 gene (pg 21). The mice had reduced body weight, elevated serum zinc levels, and female mice had decreased fasting blood sugar and increased hepatic zinc levels on a high fat diet (pg 24, para 107 & 108). Additional phenotyping is described in Example 3 (pg 25).
The specification does not correlate the mice to any other rodent or describe the sequence of the Slc39a5 gene in a rat, vole, squirrel, beaver, guinea, hamster, groundhog, capybara, gerbil, chinchilla, et al. The specification does not correlate the genetically modified mouse to any naturally occurring loss of function mutation in an endogenous Slc39a5 gene. The specification does not correlate the Slc39a5-/- mice with altered metabolic phenotypes to Slc39a5-/- mice with a wild-type phenotype. The specification does not correlate Slc39a5-/- mice to homozygous Slc39a5+/- mice. The specification does not correlate Slc39a5-/- mice with altered metabolic phenotypes to Slc39a5-/- mice with other altered phenotypes, e.g. that model diabetes, cancer, neurodegenerative disease, eye disease, skeletal disease, muscular disease, etc. 
Claim 17 has been included because the specification does not teach how to make a genetically modified rat whose genome has a loss of function mutation of an endogenous Slc39a5 gene for reasons set forth above.
Claim 21 has been included for reasons set forth above as it relates to modifying any rodent genome and obtaining any rodent with a loss of function mutation of an endogenous Slc39a5 gene. 
Claim 39 has been included for reasons set forth above as it relates to modifying any rodent genome and obtaining any rodent with a loss of function mutation of an endogenous Slc39a5 gene. Claim 39 has also been included because the specification is limited to comparing the serum zinc level and one or more metabolic/cardiovascular traits in the genetically modified mouse and a wild-type mouse and deciding whether the agent is a Slc39a5 inhibitor as required in the preamble. As written, the final step of claim 39 is open and never describes how a change in serum zinc level and one or more metabolic/cardiovascular traits indicates the agent is an Slc39a5 inhibitor as required in the preamble. The final step should clearly indicating ---comparing the serum zinc level of the rodent (obtained after administration of the agent) to a wild-type rodent (or the rodent before administration), wherein an increase (decrease?) in serum zinc level indicates the agent is a Scl39a5 inhibitor---. 
Accordingly, the specification lacks written description for any rodent as broadly encompassed by claim 1 other than a transgenic mouse whose genome comprises a homozygous loss of function mutation in an endogenous Slc39a5 that has reduced body weight and elevated serum zinc levels as compared to a wild-type mouse. 

Claims 1-8, 11-18, 21, 39, 47-51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a transgenic mouse whose genome comprises a homozygous loss of function mutation in an endogenous Slc39a5 that has reduced body weight and elevated serum zinc levels as compared to a wild-type mouse, does not reasonably provide enablement for any species of rodent, any naturally occurring loss of function mutation, obtaining any phenotype other than the altered metabolic phenotypes described in Examples 2 and 3, or obtaining those phenotypes in any mouse other than a mouse with a homozygous loss of function mutation.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims.
The claims and their scope are described above. 
The specification is limited to creating a genetically modified mouse whose genome comprises a homozygous deletion of exons 1 and 2 of an endogenous Slc39a5 gene (pg 21). The mice had reduced body weight, elevated serum zinc levels, and female mice had decreased fasting blood sugar and increased hepatic zinc levels on a high fat diet (pg 24, para 107 & 108). Additional phenotyping is described in Example 3 (pg 25).
The specification does not correlate the mice to any other rodent or describe the sequence of the Slc39a5 gene in a rat, vole, squirrel, beaver, guinea, hamster, groundhog, capybara, gerbil, chinchilla, et al. The specification does not correlate the genetically modified mouse to any naturally occurring loss of function mutation in an endogenous Slc39a5 gene. The specification does not correlate the Slc39a5-/- mice with altered metabolic phenotypes to Slc39a5-/- mice with a wild-type phenotype. The specification does not correlate Slc39a5-/- mice to homozygous Slc39a5+/- mice. The specification does not correlate Slc39a5-/- mice with altered metabolic phenotypes to Slc39a5-/- mice with other altered phenotypes, e.g. that model diabetes, cancer, neurodegenerative disease, eye disease, skeletal disease, muscular disease, etc. 
Claim 12 has been included because the specification does not teach how to use the heterozygous mouse for reasons cited above. 
Claim 17 has been included because the specification does not teach how to make a genetically modified rat whose genome has a loss of function mutation of an endogenous Slc39a5 gene for reasons set forth above.
Claim 21 has been included for reasons set forth above as it relates to modifying any rodent genome and obtaining any rodent with a loss of function mutation of an endogenous Slc39a5 gene. 
Claim 39 has been included for reasons set forth above as it relates to modifying any rodent genome and obtaining any rodent with a loss of function mutation of an endogenous Slc39a5 gene. Claim 39 has also been included because the specification is limited to comparing the serum zinc level and one or more metabolic/cardiovascular traits in the genetically modified mouse and a wild-type mouse and deciding whether the agent is a Slc39a5 inhibitor as required in the preamble. As written, the final step of claim 39 is open and never describes how a change in serum zinc level and one or more metabolic/cardiovascular traits indicates the agent is an Slc39a5 inhibitor as required in the preamble. The final step should clearly indicating ---comparing the serum zinc level of the rodent (obtained after administration of the agent) to a wild-type rodent (or the rodent before administration), wherein an increase (decrease?) in serum zinc level indicates the agent is a Scl39a5 inhibitor---. 
Given the lack of guidance in the specification it would have required those of skill undue experimentation to make/use any rodent as broadly encompassed by claim 1 other than a transgenic mouse whose genome comprises a homozygous loss of function mutation in an endogenous Slc39a5 that has reduced body weight and elevated serum zinc levels as compared to a wild-type mouse. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 is indefinite because “Slc39a5 locus” is a location on a chromosome. While the Slc39a5 gene may comprise a reporter gene, a location in space does not comprise genes. 
Claim 8 is indefinite because the “slc39a5 locus” cannot have a deletion or start codon for reasons set forth above. Use of “start (ATG) codon” is confusing because a start codon MUST be ATG. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 7, 11-14, 16, 18, 21, 39, 47-51 are rejected under 35 U.S.C. 102a1 as being anticipated by Geiser (PLoS, 2013, Vol. 8, No. 11, e82149, pg 1-11). 
Geiser taught a genetically modified mouse whose genome comprises a loss of function mutation of an endogenous Zip5 gene (pg 3, Fig. 1). Zip5 is a synonym for Slc39a5 (title). 
The loss of function mutation is a deletion of part of Slc39a5 gene as required in claim 2 (Fig. 1). 
The deletion removes exons 5-11 which includes part of the transmembrane domain as required in claim 3. 
The Slc39a5 coprises a loxP site which is a “reporter gene” because it “reports” genetic modification has occurred as required in claim 6. 
The endogenous Slc39a5 promoter is operably linked to the loxP site as required in claim 7. 
Geiser taught heterozygous and homozygous mice as required in claims 11 and 12 (pg 8-9 Materials and Methods). 
Half of the litter was inherently female as required in claim 13. 
Half of the litter was inherently male as required in claim 14.  
Geiser taught  amouse as required in claim 16. 
Geiser isolated tissue from the mouse as required in claim 18 (“tail DNA” on pg 9, line 10; “Histology” on pg 9; intestine, pancreas and liver on pg 10, line 10).
Geiser made the mouse by modifying the endogenous Slc39a5 gene as required in claim 21. 
Geiser administered compunds to the mouse and screened serum zinc levels as required in claim 39. 
Claims 47-51 have been included because Geiger taught mice, half of which are female. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 11-14, 16, 18, 21, 39, 47-51 are rejected under 35 U.S.C. 103 as being unpatentable over Geiser (PLoS, 2013, Vol. 8, No. 11, e82149, pg 1-11).
Geiser taught a genetically modified mouse whose genome comprises a loss of function mutation of an endogenous Zip5 gene (pg 3, Fig. 1). Zip5 is a synonym for Slc39a5 (title). 
Geiser did not teach deleting exon 1 and a portion of exon 2 as required in claim 4 or deleting the nucleotide after the ATG start codon through the 5th nucleotide before the 3’ end of exon 2 as required in claim 5. 
However, the strategy for making the deletion was well-within the purview of the ordinary artisan at the time of filing. Those of skill would have known that deletion of exon 1 and 2 would prevent functional Scl39a5 expression thereby inactivating the gene and creating a “loss of function”. Those of skill would have known that deleting the nucleotide after the ATG start codon through the 5th nucleotide before the 3’ end of exon 2 would prevent functional Scl39a5 expression thereby inactivating the gene and creating a “loss of function”. 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to make a genetically modified mouse whose genome comprises a loss of function mutation of an endogenous Slc39a5 gene as described by Geiser that included deleting exon 1 and a portion of exon 2 as required in claim 4 or deleting the nucleotide after the ATG start codon through the 5th nucleotide before the 3’ end of exon 2 as required in claim 5. Those of ordinary skill in the art at the time of filing would have been motivated to do so to ensure no expression of Scl39a5. 
Thus, Applicants’ claimed invention as a whole is prima facie obvious in the absence of evidence to the contrary.

Claims 1-3, 6, 7, 8, 11-14, 16, 18, 21, 39, 47-51 are rejected under 35 U.S.C. 103 as being unpatentable over Geiser (PLoS, 2013, Vol. 8, No. 11, e82149, pg 1-11) in view of Samuelson (20200229409).
Geiser taught a genetically modified mouse whose genome comprises a loss of function mutation of an endogenous Zip5 gene (pg 3, Fig. 1). Zip5 is a synonym for Slc39a5 (title). 
Geiser did not teach deleting the nucleotide after the ATG start codon through the 5th nucleotide before the 3’ end of exon 2 and putting a reporter gene fused in-frame to the start codon as required in claim 8. 
However, inserting a marker gene into a deleted gene was well-known in the art as described by Samuelson (para 191). 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to make a genetically modified mouse whose genome comprises a loss of function mutation of an endogenous Slc39a5 gene as described by Geiser that included deleting the nucleotide after the ATG start codon through the 5th nucleotide before the 3’ end of exon 2 and putting a reporter gene fused in-frame to the start codon as required in claim 8. Those of ordinary skill in the art at the time of filing would have been motivated to do so to ensure no expression of Scl39a5 and to have a genetic marker that indicated successful genetic modification. 
Thus, Applicants’ claimed invention as a whole is prima facie obvious in the absence of evidence to the contrary. 

Claims 1-3, 6, 7, 11-16, 18, 21, 39, 47-51 are rejected under 35 U.S.C. 103 as being unpatentable over Geiser (PLoS, 2013, Vol. 8, No. 11, e82149, pg 1-11) in view of Clementi (Metabolism, 2011, Vol. 60, pg 1610-1619).
Geiser taught a genetically modified mouse whose genome comprises a loss of function mutation of an endogenous Zip5 gene (pg 3, Fig. 1). Zip5 is a synonym for Slc39a5 (title). 
Geiser did not teach the rodent had a loss of function mutation in a leptin receptor gene as required in claim 15. 
However, Clementi crossed a mouse with an inactivated gene with a mouse with a loss of function mutation of an endogenous Leptin receptor gene (abstract). 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to make a genetically modified mouse whose genome comprises a loss of function mutation of an endogenous Slc39a5 gene as described by Geiser that had a deletion in an endogenous leptin receptor gene as required in claim 15. Those of ordinary skill in the art at the time of filing would have been motivated to do so to research glucose tolerance of the mice. 
Thus, Applicants’ claimed invention as a whole is prima facie obvious in the absence of evidence to the contrary. 

Conclusion
No claim is allowed.
	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632